954 A.2d 183 (2008)
288 Conn. 913
AFSCME, COUNCIL 4, LOCAL 1565
v.
DEPARTMENT OF CORRECTION et al.
NO. 18187.
Supreme Court of Connecticut.
Decided July 17, 2008.
Todd D. Fernow and J. William Gagne, Jr., Farmington, in support of the petition.
Thomas P. Clifford III, assistant attorney general, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 107 Conn.App. 321, 945 A.2d 494 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the arbitration award affirming the firing of the grievant based upon her application for and acceptance of accelerated rehabilitation?"
The Supreme Court docket number is SC 18187.